Plaintiff filed his petition at the same time as did Convey, plaintiff in the preceding case, and both cases were heard on the same day, July 18, 1940. The plaintiffs, Cullon and Convey, were two of the five defendants sentenced in Plymouth county November 19, 1919. The offer of evidence and proceedings in the two habeas corpus cases were substantially the same, and the judgment and order of the district court denying the writ and remanding the plaintiffs to the custody of the warden were identical.
We have discussed the questions raised herein in the case of Convey v. Haynes, 230 Iowa 485, 298 N.W. 647, and for the reasons therein given, our ruling and order in this case must be an affirmance of the order of the trial court. — Affirmed.
MITCHELL, SAGER, BLISS, OLIVER, MILLER, GARFIELD, and WENNERSTRUM, JJ., concur. *Page 490